Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 2, 6-11 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1 and 10, the closest prior art are the following:
1. The previously cited reference Gaoni (US 2006/0173260) teaches (see the Office Action (“OA”) dated 1/27/2021, pages 7-9) An apparatus comprising: 
at least one processor; and at least one memory including code which when executed by the at least one processor provides operations comprising: 
receiving analyte concentration levels in a host measured by an analyte sensor; 
receiving sensor data from a second sensor different from the analyte sensor, wherein the sensor data relates to a physiology of the host; 
analyzing the measured analyte concentration levels and the sensor data to detect one or more patterns associated with the measured analyte concentration levels and the (strikethrough added to show the claim limitation not taught by the reference) sensor data; and 
based on the analyzing, dynamically generating the report.

2. The previously cited reference Jain (US 2012/0197621) teaches (see the OA dated 1/27/2021, pages 9 and 10) monitoring a change in the measured analyte concentration levels;
correlating the measured analyte concentration levels and the sensor data.

 Johnson (US 2011/0201911) teaches the apparatus (a device 1100, see [0105] and Fig. 11A), further configured to receive, from a user interface of the apparatus, a request to generate the report (see [0105] and Fig. 11A: “FIG. 11A shows an example of a device 1100 with a background display 1106 showing glucose information. The device 1100 may include a button 1102 that may be used to wake up the device when the device is in a sleep mode. The glucose information may be displayed on the background display 1106 when the user presses the button 1102 to wake up the device”. The Examiner interprets the button 1102 as a user interface of the apparatus.  The Examiner further interprets the visible glucose information shown in FIG. 11A as the report. The Examiner further interprets displaying the visible glucose information as to generate the report. The Examiner interprets the device 1100 including a button 1102 that may be used to wake up the device when the device is in a sleep mode, wherein the visible glucose information may be displayed on the background display 1106 when the user presses the button 1102 to wake up the device taught in [0105] as the apparatus, further configured to receive, from a user interface of the apparatus, a request to generate the report),
wherein the operations further comprise authenticating the request to generate the report (see the OA dated 1/27/2021, page 13).

4. The previously cited reference Otranen (US 2011/0202989) teaches (see the OA dated 1/27/2021, pages 16 and 17) wherein authenticating the request (strikethrough added to show the claim limitation not taught by the reference) comprises at least one of: 
requesting a security credential at the user interface; 
receiving the requested security credential via the user interface; and 
verifying that the received security credential authorizes the request 


first to improve the glucose analysis apparatus taught by Gaoni by letting it perform the step of monitoring a change in the measured analyte concentration levels taught by Jain, 
second to improve the glucose analysis apparatus taught by Gaoni by letting it perform the step of correlating the measured analyte concentration levels and the sensor data (a user's physical activity measurement) taught by Jain,
third to improve the glucose analysis apparatus taught by Gaoni modified in view of Jain by configuring it to receive, from a user interface of the apparatus, a request to generate the report, as taught by Johnson,
fourth to improve the glucose analysis apparatus taught by Gaoni modified in view of Jain by letting the operations of the glucose analysis apparatus further comprise authenticating the request to generate the report, as taught by Johnson; and
finally to apply the technique of requesting a security credential at the user interface, receiving the requested security credential via the user interface, and verifying that the received security credential authorizes the request taught by Otranen, to implement authenticating the request to generate the report taught by Gaoni modified in view of Jain and Johnson.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Kraft (US 2006/0287765) teaches a method of providing a report of public information, relating to an individual, to that individual, comprising: from at least a network server, transmitting a form with fields for obtaining identifying information, identifying said individual, to a client terminal, receiving at at least a network server from said client terminal, identifying information associated with said form fields, said identifying information substantially uniquely identifying said individual, at at least a network server, authenticating a requester at said client terminal to confirm that said requester is said individual, at at least a network server, querying a database with a first query based on part of said identifying information and retrieving a result, said result containing at least two pieces of information about individual, deriving a second query from said at least two pieces of information and querying said database and/or another database using said second query, retrieving a result of said second querying, generating a report with said results of said second querying, said results including at least real estate records (see [0028]).
2) Kawaguchi (non-patent literature entitled “Security issues in the development of a wireless blood-glucose monitoring system”) teaches: This paper is a progress report on an ongoing research effort that makes use of wireless biometric data management, specifically a Wireless Blood-glucose Monitoring System (WBgM) (see abstract). Authentication consists of correlating an electronic identity to a real-world, legally-binding identity; and authorization consists of assigning rights to the authenticated identifier. The WBgM system has adopted a sophisticated proxy-based, three-tier authentication mechanism that is introduced as a building block of the Oracle9i’s Virtual Private Database facility. The central elements are as follows: the function of the WBgM server is divided into an application server and a database server. The application server is responsible for authentication, and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990.  The examiner can normally be reached on 10am-6pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495